Appeal dismissed, without costs to any party. Memorandum: The order appealed from is an intermediate order which does not affect any substantial rights of the infants-appellants. The Surrogate has not yet ordered a sale of the decedent’s real estate for payment of debts. The interests of the infants can be adequately protected in the proceeding to sell the decedent’s real estate. The executrix has not appealed in this matter. (See Surrogate’s Court Act, § 288; Matter of Kelly v. Langevin, 153 App. Div. 322; Matter of Kennedy, 156 Misc. 166; Matter of Prentice, 160 N. Y. 568.) All concur. (The order strikes out the answer of appellant and grants the prayer of petitioner that the real property of decedent be sold for payment of debts in a proceeding to compel the executrix to institute a proceeding for the sale of real estate.) Present — Taylor, P. J., Dowling, MeCurn, Larkin and Love, JJ.